LEIBSON, Justice,
concurring.
I concur in the opinion. However, I would not rest the decision solely on the technicality that there was no appropriate warning order service. I believe that the deficiency in notice in the warning order attorney’s letter was part of the larger *407picture that all added up to the fact that the appellants were reasonably misled to believe their interests were being protected, when they were not. Under all the circumstances the default should be set aside under CR 60.02. Strother v. Day, Ky., 248 S.W.2d 347 (1952).